 

UNITED STATES DISTRICT COURT | comer capi, Bb
SOUTHERN DISTRICT OF NEW YORK Se ceRON -

    

 

 

UNITED STATES SECURITIES AND : ee “ee
EXCHANGE COMMISSION, : “

Plaintiff, : ORDER
v. .

18 CV 11668 (VB)

VANIA MAY BELL,

Defendant. :

a on ee te a a a a a I

On August 13, 2019, the Court granted pro se defendant Vania May Bell’s motion to stay
this action pending resolution of a related criminal proceeding against her, United States v. Bell,
No. 19-cr-550-NSR (S.D.N.Y.). (Doc. #52).

By Order dated November 15, 2019, the Court instructed defendant to notify the Court, in
writing and by February 9, 2020, of the status of her criminal proceeding. (Doc. #55).

Defendant has failed to comply with the November 15 Order.

In view of defendant’s pro se status, the Court sua sponte extends to March 12,
2020, defendant’s time to notify the Court of the status of her criminal proceeding,

The Clerk is directed to mail a copy of this Order to defendant Vania May Bell at the
address on the docket.

Dated: February 20, 2020
White Plains, NY

 

 

Vincent L. Briccetti
United States District Judge
